DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 15-19 (renumbered as claims 1-9) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-4 and 15-19 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9-12) filed on 3 September 2021.    
In addition to Applicant’s remarks filed on 3 September 2021, Suh does not anticipate or render obvious the uniquely distinct features of “wherein the method further comprises at least one of the following: 
re-establishing a radio link control (RLC) layer between the UE and the base station based on a first strategy of the current serving base station; or 
restarting a media access control (MAC) layer between the UE and the base station based on a second strategy of the current serving base station;
wherein the first strategy is: comparing configuration information of the RLC layer needed by the new radio bearer with configuration information of the RLC layer needed by a previous radio bearer; responsive to that the configuration information of the RLC layer needed by the new radio bearer is consistent with the configuration information of the RLC layer needed by the previous radio bearer, determining that re-establishment of the RLC layer is not needed; responsive to that the configuration information of the RLC layer needed by the new radio bearer is inconsistent with the configuration information of the RLC layer needed by the previous radio bearer, determining that the re-establishment of the RLC layer is needed;
wherein the second strategy is: comparing configuration information of the MAC layer needed by the new radio bearer with configuration information of the MAC layer needed by a previous radio bearer; responsive to that the configuration information of the MAC layer needed by the new radio bearer is consistent with the configuration information of the MAC layer needed by the previous radio bearer, determining that restart of the MAC layer is not needed; responsive to that the configuration information of the MAC layer needed by the new radio bearer is inconsistent with the configuration information of the MAC layer needed by the previous radio bearer, determining that restart of the MAC layer is needed.” as recited in claim 1 and similarly recited in claim 15, over any of the prior art of record, alone or in combination.  Claims 2-4 depend on claim 1, and claims 16-19 depend on claim 15, and each is therefore also allowable over the prior art.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645